Citation Nr: 0519491	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In June 2004, the appellant and 
his spouse appeared and testified at a personal hearing held 
at the RO before the undersigned.  A transcript of that 
hearing is of record.  

This case was last before the Board in January 2005, when it 
was remanded for further development.  

In May and June 2005, the appellant submitted new evidence 
directly to the Appeals Management Center accompanied by a 
waiver of his right to have this new evidence initially 
considered at the local level, requesting that the Board 
consider this new evidence without further procedural delay.  


FINDINGS OF FACT

1.  The symptoms of the service-connected PTSD, alone, have 
been consistently evaluated as no more than mild in degree. 

2.  The appellant also has a nonservice-connected major 
depressive disorder, the symptoms of which are not relevant 
to the present appeal.  





CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by VA dated November 16, 2002, and 
February 28, 2005.  It is true that VA has been unable to 
obtain copies of all of the private medical records 
underlying the various letters submitted by private health 
care providers in support of the present appeal, as directed 
by the Board in the January 2005 Remand.  However, even the 
appellant's representative has recognized that the agency of 
original jurisdiction made a concerted effort to comply with 
the Board's directives.  See Appellant's Brief of June 27, 
2005, p. 2.  For reasons discussed below, the most probative 
medical evidence relating to the issue on appeal consists of 
the reports of the official VA examinations of the appellant; 
so the missing medical records (which have in any case been 
summarized in various letters from the appellant's private 
health care providers) are not crucial to the Board's 
consideration of this appeal.  Moreover, since the veteran 
was informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  He nevertheless indicated in March 2005 that 
he had no further information to submit.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
private medical records and letters from private health care 
providers have been obtained and reviewed.  However, the 
appellant has not fully cooperated in VA's attempts to obtain 
all relevant private medical records.  The United States 
Court of Veterans Appeals (Court) has said that the duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it in those circumstances where 
his own actions are essential in obtaining the putative 
evidence  Wood v. Derwinski, 1 Vet.App. 191 (1991) and Hayes 
v. Brown, 5 Vet.App. 60, 68 (1993).  Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
in March 2005 that he had no additional evidence to submit in 
support of his claim.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2003, after the initial VCAA 
letter had been sent to the appellant in November 2002.  
Subsequently, extensive additional notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claim was last adjudicated in May 2005 
after the final VCAA letter was issued in February 2005.  
Subsequently, the appellant submitted new evidence 
accompanied by a waiver if his right to have a local VA 
agency initially consider it.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of this claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO and the Appeals Management Center properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations and 
Pelegrini.  Any remaining procedural errors would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The appellant served as a light weapons infantryman in 
Vietnam, and he received the Combat Infantryman Badge.  By 
rating action dated in November 1981, service connection was 
granted for PTSD with an initial rating of 10 percent, 
effective from the date of claim in April 1981.  The present 
claim for an increased rating was received in October 2002.  

In November 2002, the appellant submitted copies of private 
medical records from R. G., M.D., pertaining to the diagnosis 
of coronary artery disease in February 2002.  Private medical 
records from his family physician, T. K., M.D., dating from 
April 2001 to October 2002 were also received at this time.  
These medical records reflect prescriptions of Prozac for 
PTSD and a depressive disorder as well as extensive 
treatments for coronary artery disease with chest pains.  It 
was reported in April 2001 that the appellant was having 
anxiety at all times of the day and night, and his wife 
described him as having mood irritability and depressive 
symptoms for a number of years.  In May 2001, he reportedly 
was having flashbacks and memories of the Vietnam era, and 
also experiencing insomnia, decreased mood, and increased 
irritability.  The Prozac was quite helpful in controlling 
his anxiety.  In October 2002, it was reported after 
psychological testing that the appellant met the diagnostic 
criteria for major depressive disorder.  He was also still 
having flashbacks to prior episodes in Vietnam.  

The appellant was accorded a comprehensive VA medical 
examination for PTSD in December 2002 which included a review 
of the entire claims file.  He was also interviewed for about 
one hour, and a battery of psychometric tests were 
administered to him as well.  He reportedly had been employed 
for 16 years as a forklift operator for a food distributor 
without any difficulties except for occasional vague 
interpersonal irritability with co-workers with no 
significant effect on his ability to function at work.  Then, 
in January 2002, he was diagnosed with coronary artery 
disease, and a stent was implanted; he did not return to work 
after being advised to avoid such strenuous activities; and 
currently he had stopped looking for another job because he 
"cannot cope with it anymore."  He was currently married 
with a 21-year old daughter; he reported a "good" 
relationship with his wife and an "excellent" relationship 
with his daughter.  He also had weekly contact with his 
mother and two of his four sisters.  He also had one close 
friend and several acquaintances from work to whom he talked 
on the phone.  In general, though, he did not socialize with 
others and spent most of his time at home.  He described 
himself as a loner and said that he "cannot find a bond with 
anybody since this surfaced."  He had no history of 
psychiatric or psychological treatment for PTSD or any other 
psychiatric condition; he was currently taking Prozac and 
Zyprexa, as prescribed by his family physician since January 
2002.  

On mental status examination of the appellant in December 
2002, the appellant was alert and completely oriented, and no 
difficulties with attention or concentration were noted by 
the examiner.  He reportedly made good eye contact, and there 
were no indications of psychomotor agitation.  He was 
somewhat suspicious during the interview.  Many of his 
responses were extremely vague, and prompting did not result 
in any additional details.  In general, he endorsed most 
symptoms asked of him during the interview, often in not a 
very convincing fashion, and then could not provide specific 
or credible details of this symptom when asked to do so.  His 
speech was slow and normal in volume; his conversation was 
clear, relevant, and goal-directed; his mood was reportedly 
"more anxious than depressed;" and his affect was sad and 
labile, varying from angry to tearful.  No suicidal or 
homicidal ideations were elicited, and he had no difficulty 
with impulse control.  His judgment was not impaired, and his 
insight was good.  

The VA examiner in December 2002 commented that the 
appellant's reports of his symptoms during the interview and 
on psychological testing were inconsistent and unreliable, 
with his current presentation suggestive of symptom 
exaggeration.  His actual PTSD symptoms appeared to be only 
mild in nature and did not represent an increase in severity 
since his last official examination in August 1990.  In 
addition, many of his current functional limitations appeared 
to this examiner to be more directly related to his coronary 
artery disease than to PTSD symptoms.  There was no evidence 
to suggest that the appellant was unemployable due to his 
PTSD symptoms, although he may have had some physical 
limitations due to his medical condition.  The diagnosis on 
this examination was PTSD, chronic, mild; a GAF score of 68 
was also reported, which represented his current level of 
functioning solely due to PTSD.  

In November 2002, Dr. K wrote to say that the appellant was, 
in his judgment, totally and completely disabled.  He was 
currently taking Prozac; and he also took Zyprexa to help him 
sleep and to help improve his depression.  According to this 
private physician, the appellant met the diagnostic criteria 
for severe depression as well as PTSD, and other medical 
problems included coronary artery disease, status post 
coronary artery angioplasty.  

A private cardiologist also wrote in December 2002 to say 
that the appellant was totally disabled for multiple reasons.  
He had marked cardiac neuroses, PTSD, and also correctly 
carried a diagnosis of major depression.  

In a February 2003 letter, a social worker (M.S.W.) who was 
employed at a private OB/GYN clinic stated that the appellant 
had been unable to return to work since he underwent an 
angioplasty to open his coronary arteries.  This individual 
also stated that the appellant had suffered with extreme 
panic and major depressive symptoms since his return from 
Vietnam in 1968, sublimating his anger by becoming a 
workaholic, although these assertions do not appear to be 
based upon her personal knowledge.  This individual then 
recommended the appellant for the maximum in disability 
compensation, without explaining the rationale for this 
opinion or the specific symptoms which supported it.  

The record also reflects several long written statements by 
the appellant and his wife in which they set forth their 
contentions in detail.  They repeated much of this material 
at the June 2004 hearing.  The appellant testified that he 
was currently unemployed, had no hobbies, and rarely 
socialized.  His wife described instances in which the 
appellant had exhibited unreasonable suspicion and jealously 
towards her, and also examples of compulsive behavior by the 
appellant.  The appellant was not currently in therapy at 
this time because he was "burned out by talking about it."  

In the January 2005 remand, the Board requested that the 
appellant provide the names and addresses of any doctors or 
hospitals not already submitted which had treated him for 
PTSD, together with legal release forms which would enable VA 
to obtain the medical records from these health care 
providers.  In response, the appellant stated in March 2005 
that he had already submitted the requested information and 
that he had no further information to submit at that time.  

In April 2005, the appellant was accorded another 
comprehensive VA examination for PTSD, which included a 
review of the extensive material contained in the claims 
file.  The appellant denied any psychiatric or medical 
hospitalizations since the last VA examination in December 
2002.  Because of his distrust of the VA system, he was 
currently being treated by his family physician (who was not 
a psychiatrist or psychologist) and also reportedly had seen 
a social worker at an OB/GYN clinic for outpatient treatment 
for his PTSD, which he had now discontinued because "talking 
didn't seem to help."  He was currently taking Effexor; and 
he had previously been prescribed Zyprexa as well, but he had 
not refilled this prescription.  He was adamant that all of 
his current difficulties were directly related to his 
military experiences.  He was currently unemployed.  In 2001, 
he had left his long-term employment in a grocery warehouse 
because of a heart condition, and he had not worked since 
then.  He also reported a history of interpersonal 
difficulties with co-workers when he was working.  He had 
been married since 1980, and he had a 23-year old daughter.  
The appellant reported that he spent little time outside of 
his house; that he found traffic and people to be stressful; 
and that he was able to complete the normal activities of 
daily living and to help with household chores.  He spent 
much of his time watching TV. 

On mental status examination at this time, the appellant was 
alert and oriented to time, place, and person.  His speech 
was normal; his thought processes appeared logical, 
sequential, and goal-directed, and no delusional content was 
elicited.  He appeared to be hypersensitive interpersonally; 
he spent considerable time during the interview recounting 
his feeling that he was given harder assignments at work than 
others, and he related that he would become either tearful or 
angry when co-workers did not seem to particularly like him.  
He denied having any hallucinations.  He complained of memory 
and concentration problems, but no significant difficulty 
with attention or concentration was noted by the examiner 
during the interview.  The appellant's affect appeared 
labile, with mild irritability initially and multiple 
episodes of tearfulness and some appropriate smiles.  He 
described his mood as depressed.  He denied any suicidal or 
homicidal intent or plan, but admitted to occasional passive 
suicidal ideation because he felt unable to make people 
understand him.  He complained that his sleep was fragmented 
(averaging 7 hours out of 24), and he endorsed nightmares 
once or twice monthly regarding his experiences in the 
military.  The appellant also endorsed a hyperstartle 
reaction to any loud noise and chronic anhedonia; he reported 
that intrusive thoughts were triggered by the smell of diesel 
fuel and TV coverage of current conflicts.  He reported that 
his family was essentially his sole source of socialization, 
and he denied symptoms of mania, paranoia, or obsessive-
compulsive disorder.  

In the January 2005 remand, the Board had directed the VA 
examiner to concentrate only on the symptoms of PTSD and the 
functional impairment resulting from those symptoms.  
Accordingly, this examiner reported that the appellant's PTSD 
was manifested by complaints of some intrusive thoughts, 
occasional nightmares/dreams, disruptive sleep, hyperstartle, 
and concentration difficulties (although he had performed 
well during the session on measures of attention).  Based 
upon the appellant's subjective complaints and the examiner's 
own observations, the sum of the appellant's PTSD symptoms 
fell into the mild range and were consistent with his 
presentation on the last official examination with no 
increase in severity.  A diagnosis of PTSD, chronic, mild, 
was reported on this examination, along with a GAF score of 
65-70.  It was further noted that he was considered 
employable from a psychiatric perspective as his psychiatric 
symptoms, alone, did not render him unemployable.  

In March 2005, the Social Security Administration reported 
that they had no record of the appellant.  

In May 2005, the appellant submitted a copy of a February 
2003 disability examination by a neuropsychologist which was 
directed to the State Bureau of Disability Determination.  He 
said that this examination report was the basis for the grant 
to him of Social Security benefits.  The findings on this 
evaluation were generally consistent with the official VA 
examinations of the appellant, although this examiner 
endorsed the appellant's complaints of memory and 
concentration problems.  However, this examiner did not 
distinguish between the symptoms of the service-connected 
PTSD and those of possible major depression with anxiety, 
which was also diagnosed; also, no GAF score was reported on 
this examination.  

In June 2005, the appellant submitted a letter dated in that 
same month from his family physician, Dr. K, who indicated 
that the appellant had been his patient since April 2001 and 
who provided a summary of his findings and treatment up to 
September 2004 (some of these medical records were already of 
record).  Dr. K noted that the appellant also suffered from a 
comorbid major depressive disorder that was quite 
debilitating, and it was his opinion that the appellant was 
much more disabled by his "mental illness" than the most 
recent VA examination indicated.  He further reported that 
the appellant had lost his job due to both medical illness 
(cardiovascular disease) and his developing depression.  
Unfortunately, Dr. K did not distinguish between the symptoms 
of, and functional impairment resulting from, the service-
connected PTSD and those of the nonservice-connected major 
depressive disorder.  This depressive disorder was reportedly 
first diagnosed in April 2001, reached a full remission in 
May 2003, but then returned with extreme severity in August 
2004.  Since his last outpatient visit in September 2004, the 
appellant had not returned to Dr. K's office.  However, Dr. K 
further alleged that the appellant had subsequently stopped 
taking his medications and was in complete social isolation 
with very limited social functioning, but Dr. K's basis for 
these assertions was not explained.  This physician had very 
little to say concerning the severity of the service-
connected PTSD, alone.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

For service-connected PTSD, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400-9411.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In the present case, the appellant reportedly suffers from a 
comorbid major depressive disorder which is severely 
debilitating, along with the service-connected PTSD which is 
the subject of this appeal.  The record reflects no credible 
and competent medical evidence which relates this depressive 
disorder to service; and service connection has not been 
either claimed or established for this separate psychiatric 
disorder.  Accordingly, the symptoms of the appellant's major 
depressive disorder are not relevant to the present appeal, 
which is concerned solely with the degree of impairment 
produced by the service-connected PTSD.  Unfortunately, the 
private medical evidence submitted by the appellant in 
support of this appeal does not distinguish between the 
symptoms of the service-connected PTSD and the nonservice-
connected major depressive disorder.  For example, the 
appellant's family physician has recently written of the 
appellant's degree of disability resulting from his "mental 
illness."  However, both VA examinations of the appellant 
correctly focused solely upon the PTSD symptoms and the 
resulting functional impairment, and for this reason the 
reports of these official examinations in December 2002 and 
April 2005 constitute the most probative medical evidence of 
record concerning the questions at issue in this appeal.  

It is reported on both VA examinations of the appellant that 
his PTSD symptoms fall into the mild range, and this is 
consistent with the GAF scores of 68 and 65-70 reported by 
both VA examiners.  The most recent VA examiner reported that 
the appellant's PTSD symptoms consisted of subjective 
complaints of some intrusive thoughts, occasional 
nightmares/dreams, disruptive sleep, hyperstartle, and 
concentration difficulties (although he had performed well 
during the session on measures of attention).  Both VA 
examiners also reported that the appellant's PTSD had not 
increased in severity since the prior examination.  It would 
appear that, despite the appellant's insistence that all of 
his difficulties are attributable to his military service, 
his current unemployed status, and a significant degree of 
his current functional impairment, are attributable mainly to 
his physical problems, especially cardiovascular disease, and 
to the nonservice-connected depressive disorder, both or 
which are unrelated to service.  

The more probative evidence on file, to include two VA 
examinations, simply fails to establish that the veteran's 
service-connected PTSD is productive of a higher rating, to 
30 percent.  The objective evidence does not establish 
symptoms such as suspiciousness, panic attacks (weekly or 
less often), and mild memory loss (such as forgetting names, 
directions, recent events), which are among the rating 
criteria for a higher evaluation.  Again, as stated above, 
his PTSD has been routinely characterized as mild in severity 
and such is best rated as 10 percent disabling. 

The preponderance of the evidence indicates that the service-
connected PTSD is not currently more than 10 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Based upon a review of the entire evidentiary record, the 
Board has concluded that a rating in excess of the current 
10 percent is not warranted for the service-connected PTSD.  
Accordingly, this appeal will be denied.  


ORDER

A disability rating in excess of 10 percent for PTSD is 
denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


